Mr. Justice Breese delivered the opinion of the Court: It is unnecessary to go into an elaborate examination of this record, inasmuch as the principles applicable to the case have been often referred to by this court. Shillinger v. Shillinger, 14 Ill. 147; Stewartson v. Stewartson, 15 ib. 145; Wheeler v. Wheeler, 18 ib. 39; Foote v. Foote, 22 ib. 425. In this last case the doctrine is fully examined, and the conclusion reached from all the authorities there cited, both English and American, was, that the allowance of alimony was discretionary with the court, to be exercised in view of all the circumstances. "We cannot say the Circuit Court erred in assigning alimony in this case. Limiting it to the full age of the youngest child, if an error, is one of which the defendant in error might complain, but, certainly, not the plaintiff, as she may live beyond that time. There is, too, a peculiar propriety in so limiting the homestead, as, by the statute, it is such until the youngest child arrives at the age of twenty-one. We are not disposed to disturb the decree for any reason urged by the plaintiff in error, but affirm the same in all its parts. Decree affirmed.